             Case 5:17-cv-00270-XR Document 43 Filed 06/15/21 Page 1 of 19




                          IN THE UNITED STATES DISTRICT COURT
                           FOR THE WESTERN DISTRICT OF TEXAS
                                  SAN ANTONIO DIVISION



    UNION PACIFIC RAILROAD                                 §
    COMPANY,                                               §
                  Petitioner                               §
                                                           §
    -vs-                                                   §
                                                           §       SA-17-CV-00270-XR
    THE AMERICAN RAILWAY & AIRWAY                          §
    SUPERVISORS' ASSOCIATION, A                            §
    DIVISION OF THE TRANSPORTATION                         §
    COMMUNICATIONS UNION/IAM; AND                          §
    ROLAND BELTRAN,                                        §
                  Respondents                              §


                                                  ORDER

           On this date, the Court considered Respondents’ Motion for Attorneys’ Fees (ECF No. 39)

and Supplement to the Motion for Attorneys’ Fees (ECF No. 40), Petitioner’s objections thereto

(ECF No. 41), and Respondents’ reply (ECF No. 42). After careful consideration, the Court issues

the following order.

                                             BACKGROUND

           Petitioner Union Pacific Railroad Company (“Union Pacific”) filed this action to review

and set aside an arbitration award under the Railway Labor Act, and Respondents 1 counterclaimed

to enforce the arbitration award. The parties filed cross-motions for summary judgment. This Court

granted Union Pacific’s motion, denied Beltran’s motion, and vacated the Public Law Board’s

order, finding that it violated public policy. See ECF No. 24. On appeal, a majority of the Fifth

Circuit panel reversed, finding that the Board did not violate public policy and all other relevant



1
         Respondents are Roland Beltran and his labor union, the American Railway & Airway Supervisors’
Association, a Division of the Transportation Communications Union/IAM. They will be referred to collectively as
“Beltran.”


                                                       1
            Case 5:17-cv-00270-XR Document 43 Filed 06/15/21 Page 2 of 19




arguments were waived. See ECF No. 33. The Fifth Circuit reversed this Court’s order vacating

the Board’s order and remanded the case “for further proceedings consistent with this opinion.”

See id.

          On February 12, the Court directed the parties to confer and submit an advisory as to what

remained to be done in light of the Fifth Circuit’s decision and mandate. See ECF No. 34.

Thereafter, the parties filed a joint advisory, in which they agreed that the Court should issue an

order granting Beltran’s motion for summary judgment. See ECF No. 37. On March 2, 2021, the

Court issued a Final Judgment denying Union Pacific’s motion for summary judgment, granting

Beltran’s motion for summary judgment, and directing Beltran to file a motion for attorneys’ fees

and costs within thirty days. See ECF No. 38. Beltran now moves for attorneys’ fees in the total

amount of $171,411.25 and costs in the amount of $7,907.60. ECF No. 39-1 at 2; ECF No. 40 at

3. Union Pacific opposes the amount of fees and costs sought.

                                            DISCUSSION

I.        Legal Standard

          Federal Rule 54 provides that a party can make a claim for “attorneys’ fees and related

nontaxable expenses” but must specify the relevant statute or other grounds that authorizes them.

See FED. R. CIV. P. 54(d)(A), (B)(ii). Here, neither side disputes that Beltran is entitled to attorneys’

fees under the Railway Labor Act (“RLA”). The RLA provides that “if the petitioner shall finally

prevail he shall be allowed a reasonable attorney’s fee, to be taxed and collected as a part of the

costs of the suit.” 45 U.S.C. § 153, First (p) (emphasis added). The Seventh Circuit has held that

under the RLA, Union counter-petitioners who prevail in actions seeking enforcement of

arbitration awards are entitled to reasonable attorneys’ fees and costs in order to “redress imbalance

in the wealth of the parties.” Burlington N. Inc. v. Am. Ry. Sup’rs Ass’n, 527 F.2d 216, 222 (7th




                                                   2
          Case 5:17-cv-00270-XR Document 43 Filed 06/15/21 Page 3 of 19




Cir. 1975). This Court and the Fifth Circuit have not addressed whether prevailing respondents, as

opposed to prevailing petitioners, are entitled to attorneys’ fees under the RLA. Regardless,

Petitioner acknowledges that the RLA “permits a union that prevails in an action to enforce an

arbitration award to recover … ‘reasonable’ attorneys’ fees.” ECF No. 41 at 1. The Court thus

treats Beltran’s entitlement to fees as undisputed.

       The district court has discretion in determining the amount of attorneys’ fees awarded

under the RLA. Gibbs v. Gibbs, 210 F.3d 319, 335 (5th Cir. 1995); United Transp. Union v. Soo

Line R.R. Co., 457 F.2d 285, 288–89 (7th Cir. 1972). The district court should use the “lodestar”

method to calculate reasonable attorneys’ fees. Perdue v. Kenny A. ex rel. Winn, 559 U.S. 542, 546

(2010). To use the lodestar method, the court calculates the base amount of attorneys’ fees to which

a party is entitled by multiplying the number of hours the attorneys reasonably worked by the

prevailing hourly rate. Id. This sum, or lodestar amount, is strongly presumed to be the reasonable

amount to which the prevailing party is entitled. Id. at 550–52. However, the prevailing party has

the burden of establishing the reasonableness of the award. Riley v. City of Jackson, Miss., 99 F.3d

757, 760 (5th Cir. 1996).

       In determining the number of hours the attorneys reasonably worked, the district court

should not include hours that are improperly documented, redundant, or excessive. McClain v.

Lufkin Indus., Inc., 649 F.3d 374, 381 (5th Cir. 2011) (citing Watkins v. Fordice, 7 F.3d 453, 457

(5th Cir. 1993)). To determine if hours are reasonable, the district court must consider whether “at

the time the work was performed, a reasonable attorney would have engaged in similar time

expenditures.” Grant v. Martinez, 973 F.2d 96, 99 (2d Cir. 1992). Additionally, the prevailing

party seeking attorneys’ fees bears the burden of showing the proper use of “billing judgment,” or

the process by which attorneys write off duplicative, unproductive, or excessive hours. Walker v.




                                                 3
         Case 5:17-cv-00270-XR Document 43 Filed 06/15/21 Page 4 of 19




United States Dep’t of Housing & Urban Dev., 99 F.3d 761, 769 (5th Cir. 1996). To prove proper

billing judgment was used, the prevailing party must show documentation of both hours charged

and hours written off. Saizan v. Delta Conrete Prods. Co., 448 F.3d 795, 799 (5th Cir. 2006).

Absent documentation showing the proper use of billing judgment, the district court should reduce

the attorneys’ fees awarded by “a percentage intended to substitute for the exercise of billing

judgment.” Id.

       The market rate for comparable service by lawyers of similar experience, skill, and

reputation is considered the prevailing rate for the purposes of the lodestar calculation. McClain,

649 F.3d at 381 (citing Blum v. Stevenson, 465 U.S. 886, 889 (1983)). The relevant market for the

purposes of determining the prevailing rate to be used in the lodestar calculation is the market in

which the district court sits. Tollett v. City of Kemah, 285 F.3d 357, 368 (5th Cir. 2002) (citing

Scham v. District Courts Trying Criminal Cases, 148 F.3d 554, 558 (5th Cir. 1998)). However,

where it was necessary for the prevailing party seeking attorneys’ fees to use out-of-town lawyers,

the district court should use the standard rate from the out-of-town market to calculate the base

lodestar amount instead. McClain, 649 F.3d at 382–83.

       After determining the base lodestar amount, the court has discretion to adjust the attorneys’

fee award according to the factors enumerated in Johnson v. Georgia Highway Express. The

“Johnson factors” are:

           (1) the time and labor required; (2) the novelty and difficulty of the legal
           questions; (3) the requisite skill to perform the legal service properly; (4) the
           preclusion of other employment by the attorney due to acceptance of the case;
           (5) the customary fee for similar work in the community; (6) whether the fee is
           fixed or contingent; (7) the time limitations imposed by the client or the
           circumstances; (8) the amount involved and the results obtained; (9) the
           experience, reputation, and ability of the attorneys; (10) the “undesirability” of
           the case; (11) the nature and length of the professional relationship with the
           client; and (12) awards in similar cases.




                                                 4
          Case 5:17-cv-00270-XR Document 43 Filed 06/15/21 Page 5 of 19




E.g., Black v. SettlePou, P.C., 732 F.3d 492, 502 n.7 (5th Cir. 2013) (citing Johnson v. Ga.

Highway Exp., Inc., 488 F.2d 714, 717–19 (5th Cir. 1974)). The Court may not consider Johnson

factors it already used for the purpose of calculating the lodestar amount. Black, 732 F.2d at 503.

II.    Analysis

       A.      Lodestar

       Beltran seeks to recover $171,411.25 in attorneys’ fees based on a total of 508.75 reported

hours of work relating to the litigation. ECF No. 39-1 at 2; ECF No. 40 at 3. In support of this

lodestar amount, Beltran submitted a declaration from counsel Jeffrey A. Bartos, a billing

statement, and information about the prevailing rates for attorneys in both the Texas and

Washington, D.C. markets. ECF No. 39-2. Beltran also submitted a supplemental appendix listing

further costs arising from drafting and submitting the Motion for Attorneys’ Fees and Expenses.

ECF No. 40. Union Pacific argues this lodestar amount is unreasonable because the hours billed

by Beltran’s counsel were excessive, redundant, and improperly documented. ECF No. 41 at 1–2.

Further, Union Pacific argues the rates Beltran used to calculate the lodestar amount are not

reasonable because they exceed the prevailing rates of the Texas market. Id. at 11.

                  1.   Hours

       Union Pacific argues that Beltran’s counsel’s hours should be reduced because they were

excessive. For example, Union Pacific points to the fact that its counsel billed 70% fewer hours

than Beltran’s counsel. Id. at 6–7. Further, Union Pacific argues that Beltran’s counsel’s hours are

unreasonable on the basis of redundancy and overstaffing. Id. at 3–4. While Union Pacific had

three timekeepers work on this matter, Beltran employed ten. Id. at 3. Additionally, Union Pacific

points to the fact that multiple experienced attorneys spent time working on this matter on the same

days as evidence of duplicative hours. Id.




                                                 5
          Case 5:17-cv-00270-XR Document 43 Filed 06/15/21 Page 6 of 19




       The Court has reviewed the billing statement from Guerrieri, Bartos & Roma, PC, and

finds that the following entries are duplicative:

    Date                            Services Rendered                          Timekeeper      Hours
  04/27/17    Review and revise answer and counterclaim; office                Mr. Guirierri    1.25
              conferences re same.
  05/02/17    Prepare for and participate in conference call with C. Siegel,   Mr. Clayman     0.50
              R. Beltran re litigation strategy.
  05/09/17    Review order re initial conference; office conference re          Mr. Bartos     1.00
              proposed dates and strategy; call with UP counsel
  08/11/17    Revise summary judgment brief in support of motion for            Mr. Bartos     2.50
              summary judgment
  08/17/17    Review and revise motion and brief; office conference re          Mr. Bartos     1.00
              same.
  01/29/18    Review district court order vacating arbitration award; office    Mr. Bartos     1.00
              conference re briefing; emails with TCU re decision and
              appeal issue
  01/29/18    Review District Court decision; office conference re same        Mr. Guirierri   0.75
              and appeal; review email re same.
  04/10/18    Research and draft memo on Supreme Court standard on             Mr. Grunert     3.50
              Circuit split on non-statutory challenges to Board.
  04/12/18    Review and revise brief; office conference re briefing.           Mr. Bartos     1.00
  05/07/18    Review court notice re paper filing of record excerpts and       Ms. Parcelli    0.25
              office conference re same
  06/05/18    Review court notice re appellee’s brief; begin outlining         Ms. Parcelli    0.50
              reply brief
  12/17/20    Review Fifth Circuit decision; email re same; teleconference      Mr. Bartos     1.25
              with E. Pantoja; review of statute re attorneys’ fees
              provisions; direct research re fee application

       Union Pacific contends that the hours Beltran’s counsel spent briefing arguments directly

contrary to Fifth Circuit precedent and arguments that were ultimately unsuccessful should not be

included. ECF No. 41 at 7–8. An ultimately prevailing party may not bill for time spent on those

issues on which it did not prevail. Walker, 99 F.3d at 769 (citing Texas State Teachers Ass’n v.

Garland Indep. Sch. Dist., 489 U.S. 782, 784 (1989)). However, where the claims for relief

“involve a common core of facts” or are “based on related legal theories,” the district court should

not view the lawsuit “as a series of discrete claims” and should instead “focus on the significance

of the overall relief obtained by [Beltran] in relation to the hours reasonably expended on the




                                                    6
          Case 5:17-cv-00270-XR Document 43 Filed 06/15/21 Page 7 of 19




litigation.” Hensley, 461 U.S. at 435.

       First, Beltran did not prevail on the argument that Union Pacific waived its public policy

argument by not raising it with the arbitration panel. ECF No. 24 at 24–25. This argument is

distinguishable from the argument that Union Pacific waived its jurisdictional argument by not

raising it with the arbitrator, which ultimately did prevail. ECF No. 33 at 9–10. Second, Beltran

did not prevail on the argument that public policy review of arbitration awards under the RLA is

unavailable. Id. at 5–6. Beltran’s counsel spent 6.25 hours on the waiver of public policy argument

on August 1, 2017 and an additional .5 hours on that matter on August 13, 2017. ECF No. 39-2 at

18. Additional hours were spent by counsel on briefing the unavailability of public policy as

grounds for refusing to enforce arbitration awards under the RLA in April 2018; however, it is

impossible to accurately determine the number of hours spent on this argument due to the use of

vague billing entries. Id. at 21–22. Reduction of hours based on improper billing documentation is

discussed below. Overall, hours spent on these unsuccessful legal theories were relatively few

compared to the total number of hours Beltran spent successfully litigating this matter. Moreover,

the unsuccessful theories were related, alternative theories to the issues on which Beltran did

prevail. Therefore, these hours should be included as part of “related legal theories” to those on

which Beltran relied to ultimately wholly prevail.

       Union Pacific also asserts that clerical time is not properly included as part of the attorneys’

fees award. ECF No. 41 at 10. Clerical work done by attorneys should be billed at a different rate

than legal work for the purposes of determining attorneys’ fees, which will be addressed below.

Walker v. U.S. Dept. of Housing & Urban Development, 99 F.3d 761, 770–71 (5th Cir. 1996).

Additionally, “paralegal work can only be recovered as attorney’s fees if the work is legal rather

than clerical.” Vela v. City of Houston, 276 F. 3d 659, 681 (5th Cir. 2001) (citing Allen v. U.S.




                                                  7
           Case 5:17-cv-00270-XR Document 43 Filed 06/15/21 Page 8 of 19




Steel Corp., 665 F.2d 689, 697 (5th Cir. 1982)). Thus, the hours paralegal Maria O’Keefe spent on

clerical work should not be included in the lodestar calculation. 2

         In addition, Union Pacific contends that Beltran’s counsel’s hours were improperly

documented and should be reduced accordingly. Beltran used a block billing system of record

keeping under which all time worked on the case per day was recorded as a single time entry; no

time-based distinctions were made for work done on different parts of the case during each day.

See ECF No. 39-2; ECF No. 40. As a result, and, as seen above regarding hours spent on briefing

the availability of public policy arguments as grounds for nonenforcement of an arbitration award

under the RLA, it is difficult to distinguish specific hours spent on certain tasks.

         This jurisdiction has reduced attorneys’ fees by a percentage due to the inconvenience

imposed on determining reasonableness of hours through the use of block billing. See Chacon v.

City of Austin, No. A-12-CA-226-SS, 2015 WL 413861, at *6 (W.D. Tex. July 8, 2015) (reducing

the total number of hours used in the lodestar calculation by 10% due to the use of block billing).

However, the use of block billing does not automatically necessitate a reduction in hours or fees

as long as the documentation provided is sufficient to determine whether the hours are reasonable.

Kellstrom, 50 F.3d at 325 (citing Heasley v. Comm’r, 967 F.2d 116, 123 (5th Cir. 1992)). Because

Beltran’s counsel’s extensive use of block billing makes it difficult to determine whether the hours

billed are reasonable, 3 a blanket reduction of 10% should be applied to those hours for the purposes

of calculating the lodestar.


2
        The hours paralegal Maria O’Keefe spent on clerical work include 1.25 hours on August 20, 2017 billed as
“proofread and cite check brief,” 1.5 hours on August 21, 2017 billed as “edit and cite-check brief,” .75 hours on
August 22, 2017 billed as “edit and cite-check brief,” and .5 hours on April 27, 2018 billed as “bate stamp documents.”
3
         For example, block billed entries dating from April 14, 2017 to April 27, 2017 indicate that three attorneys,
each with over 25 years of experience in litigation, spent up to 23.25 hours revising a counterclaim of 8 substantive
pages; however, it is impossible to tell how much of this revision work was duplicative and how much of those 23.25
hours were spent on other work due to the use of block billing. See ECF No. 39-2 at 12–14; ECF No. 39-1 at 3–4;
ECF No. 5.


                                                          8
           Case 5:17-cv-00270-XR Document 43 Filed 06/15/21 Page 9 of 19




        Further, Union Pacific contends hours billed with vague descriptions should not be

included for the purpose of calculating the lodestar. ECF No. 41 at 8–9. The district court may

remove hours used in the lodestar calculation when the documentation supporting those hours is

“too vague to permit meaningful review.” Kellstrom, 50 F.3d at 326 (citing Leroy v. City of

Houston, 906 F.2d 1068, 1080 (5th Cir. 1990)). In Leroy, the Fifth Circuit struck hours billed for

“work on brief,” “continue work on brief,” and “review for oral argument.” Leroy, 906 F.2d at

1080. In Kellstrom, the Fifth Circuit reduced fees for hours with billing descriptions such as “revise

memorandum,” “review pleadings,” “review documents,” and “correspondence.” Kellstrom, 50

F.3d at 326 n.11. In deferring to the district court’s discretion, the court in Kellstrom noted the lack

of a clear standard for determining whether a billing description is too vague as well as the district

court’s familiarity with the attorneys’ work. Further, the court acknowledged practical limitations

“preclude ‘writing a book’ to describe in excruciating detail the professional services rendered for

each hour or fraction of an hour.” Id. at 326–27.

        Weighing these considerations, billing entries documented as “review additional

documents,” “review documents,” “research,” “review record,” “research cases,” and “research

and review cases, regulations” elude meaningful review despite any familiarity this Court may

have with the attorneys’ work on this case. These entries should be removed from the lodestar

calculation. Many of these overly vague entries are block billed with others, making it impossible

to tell exactly how much time was spent on each. See ECF No. 39-2. These entries 4 should be

removed in whole because “litigants take their chances when submitting such fee applications, as

they provide little information from which to determine the ‘reasonableness’ of the hours

expended.” Kellstrom, 50 F.3d at 327.


4
         These entries include hours billed by Mr. Clayman on April 17, May 11, June 27, June 29, July 13, July 24
of 2017 for a total of 19 hours.


                                                        9
         Case 5:17-cv-00270-XR Document 43 Filed 06/15/21 Page 10 of 19




       Union Pacific also argues that Beltran did not properly document the use of billing

judgment. ECF No. 41 at 10–11. Beltran’s counsel reviewed and struck unproductive hours before

submitting their Motion for Attorneys’ Fees. See ECF No. 39-2 at 6. However, proper

documentation of the use of billing judgment requires both documentation of the hours charged

and the hours written off as duplicative or excessive. Saizan, 448 F.3d at 799. There was no

documentation of hours that were written off submitted with the motion. Fifth Circuit precedent

dictates that a 10% reduction of the base lodestar amount will appropriately remedy their failure

to include evidence of the use of billing judgment. Id.

       Finally, the hour billed by Mr. Bartos on June 5, 2018 should be excluded from any award

of attorneys’ fees because it presumably pertains to a different case involving a different railroad.

ECF No. 39-2 (billing entry for “BSNF” as opposed to Union Pacific).

               2.      Rates

       Union Pacific argues that Beltran’s counsel’s rates should be lowered in accordance with

the prevailing rates of the San Antonio market. ECF No. 41 at 11. The prevailing market rate used

for determining the attorneys’ fee award to be paid is the prevailing rate of the market in which

the district court sits. Tollett, 285 F.3d at 368. Although the prevailing rates of different markets

may be used to calculate attorneys’ fees when a party was unable to obtain local counsel, there is

no evidence to indicate it was necessary for Beltran to use attorneys from Washington, D.C. See

McClain, 649 F.3d at 382–83 (holding the district court did not abuse its discretion in using local

prevailing rates to determine attorneys’ fees when the prevailing party had not shown that the use

of out-of-town attorneys was “necessary to the representation of the plaintiff class”). Accordingly,

the latest data regarding the average hourly rates for attorneys provided by the State Bar of Texas




                                                 10
         Case 5:17-cv-00270-XR Document 43 Filed 06/15/21 Page 11 of 19




should be used to calculate the lodestar. See, e.g., Alex v. KHG of San Antonio, LLC, 125 F. Supp.

3d 619, 625–26 (W.D. Tex. 2015).

       The State Bar of Texas data provides that the average labor and employment attorney

working in San Antonio made $258 per hour in 2015. ECF No. 39-2 at 45. Data regarding labor

and employment attorneys was not broken down based on experience. Id. Alternatively, average

rates in San Antonio were $200 per hour for attorneys with 0–6 years of experience, $250 per hour

for attorneys with 11–15 years of experience, $284 per hour for attorneys with 16–20 years of

experience, $288 per hour for 20–25 years of experience, and $300 per hour for attorneys with

more than 25 years of experience. Id. at 47. The most recent Texas State Bar data on hourly rates

for attorneys is over five years out of date; however, it shows median hourly rates for attorneys in

San Antonio rose by 11.1% from 2013 to 2015. Id. at 43. Given this trend and the fact that Beltran’s

counsel performed the majority of their work on this case in 2017 and 2018, it is appropriate to

adjust the average rates contained in the Texas State Bar data upwards by roughly 15% for the

purpose of calculating the lodestar. See ECF No. 39-2; Alex, 125 F. Supp. 3d at 625.

       The billing rates should be adjusted as follows: Mr. Clayman, Mr. Bartos, and Mr.

Guirrieri’s work should be billed at $345 per hour; Ms. Parcelli’s work should be billed at $290

per hour for work done in 2017 and at $325 per hour for work done in 2018; Ms. Roma’s work

should be billed at $325 per hour; Ms. Brumfield, Mr. Grunert, and Ms. Bird’s work should be

billed at $230 per hour.

       Because “clerical work should be compensated at a different rate from legal work,” Ms.

Brumfield should not receive the $230 per hour rate for her work documented as “compile record

excerpts.” Walker, 99 F.3d at 770. In Walker, the Fifth Circuit awarded attorneys’ roughly two-

thirds of their usual rates for performing clerical work. Id. at 770-71 (awarding $175 instead of




                                                11
           Case 5:17-cv-00270-XR Document 43 Filed 06/15/21 Page 12 of 19




$275 hourly and $90 instead of $125 hourly to attorneys performing clerical work). Accordingly,

Ms. Brumfield should receive $150 hourly for clerical work she performed. 5

         Finally, the time Ms. Parcelli billed for “travel to New Orleans” and “travel from New

Orleans” should command a lower rate. Ms. Parcelli billed for 21 hours of work that included

travel. See ECF No. 39-2 at 24. The party seeking an attorneys’ fees award has the burden of

establishing their reasonableness. Riley, 99 F.3d at 760. In their billing documentation, Beltran

does not establish that Ms. Parcelli actually performed any substantive legal work during the time

she spent traveling. See ECF No. 39-2 at 24. Further, as Union Pacific points out, it is highly

unlikely Ms. Parcelli would have worked on Beltran’s case while returning from an oral argument.

ECF No. 41 at 12. Accordingly, Ms. Parcelli’s travel hours should be billed at 50% her usual rate. 6

See In re Babcock & Wilcox, 526 F.3d 824, 826–28 (5th Cir. 2008) (holding a reduction of 50%

in rate during travel hours was an appropriate use of discretion by the district court awarding

attorneys’ fees).

         With respect to the hour and rate adjustments detailed above, the lodestar should be revised

to $110,252.25 as detailed below:

    Attorney            Adjusted Hours 7                       Adjusted Rate               Total Fees
    Mr. Clayman         225.25 hours                           $345/hour                   $62,013.75
                        - 19 overly vague hours
                        - 0.5 duplicative hours
                        - 6.25 losing strategy hours
                        - 10% block billing
                        = 179.75 hours



5
          These entries include 3.75 hours on April 25, 2018, 3.5 hours on April 27, 2018, and 2 hours on May 7, 2018.
ECF No. 39-2 at 23. Although Ms. Brumfield’s billing description for May 7, 2018 also includes “review local rules,”
the entire entry should be billed at the lower rate because it is impossible to differentiate the time spent on each task
due to the use of block billing.
6
         Ms. Parcelli’s billing entries that include travel time also include entries such as “outline oral argument” and
“continue case law review.” Because the use of block billing makes it impossible to determine how much time was
spent traveling versus working on these other items, Ms. Parcelli’s rate should be discounted for these entire entries.
7
  Number of hours is calculated using ECF No. 39-2 and ECF No. 40 and rounding to the nearest quarter hour.


                                                          12
          Case 5:17-cv-00270-XR Document 43 Filed 06/15/21 Page 13 of 19




 Mr. Bartos           82.75 hours                        $345/hour       $22,856.25
                      - 1 erroneously billed hour
                      - 7.75 duplicative hours
                      - 0.5 losing strategy hours
                      - 10% block billing
                      = 66.25 hours
 Mr. Guirierri        3.5 hours                          $345/hour       $517.50
                      - 2 duplicative hours
                      - 10% block billing
                      = 1.5 hours
 Ms. Parcelli         .5 hours in 2017                   $290/hour       $145.00
                      - 10% block billing
                      = .5 hours in 2017
                      94.5 hours in 2018                 $325/hour       $27,462.50
                      - 0.75 duplicative hours
                      - 10% block billing
                      = 84.5 hours in 2018
                      21 travel hours in 2018            $162.50/hour    $3,087.50
                      - 10% block billing
                      = 19 travel hours
 Ms. Roma             1.5 hours                          $325/hour       $487.50
                      - 10% block billing
                      = 1.5 hours
 Ms. Brumfield        1 hour                             $230/hour       $230.00
                      - 10% block billing
                      = 1 hour
                      9.25 hours clerical work           $150/hour       $1,275.00
                      - 10% block billing
                      = 8.5 hours clerical work
 Mr. Grunert          9.75 hours                         $230/hour       $1,322.50
                      - 3.5 duplicative hours
                      - 10% block billing
                      = 5.75 hours
 Ms. Bird             14.75 hours                        $230/hour       $3,047.50
                      - 10% block billing
                      = 13.5 hours
 Total                381.75 hours                                       $122,502.50
                                                                         - 10% billing judgment
                                                                         = $110,252.25

         B.      Johnson Factors

         Next this Court must consider whether the Johnson factors warrant adjusting the lodestar

amount of $110,252.25. This Court may not reconsider factors it used in determining the

appropriate lodestar, as the Johnson factors are intended to complement the lodestar. Black, 732

F.2d at 502–03. Factors already directly and indirectly considered in the lodestar calculation


                                                    13
         Case 5:17-cv-00270-XR Document 43 Filed 06/15/21 Page 14 of 19




include the customary fee for similar work in the community, the amount of work involved and

the results obtained, the nature and length of the professional relationship with the client, and

awards in similar cases.

       The lodestar should be adjusted based on the Johnson factors “only in exceptional cases.”

Watkins v. Fordice, 7 F.3d 453, 457 (5th Cir. 1993). Contrary to Petitioner’s contention, there is

nothing exceptional about the hours and labor Beltran’s counsel expended on this case to

ultimately prevail. Further, both the undesirability of this case, given the disparity in resources

between the parties, and its complexity—involving arbitration, the RLA, drug regulations,

multiple-cross motions and briefs, and an oral argument—weigh against any downward

adjustment.

       C.     Costs Under 28 U.S.C. § 1920

       As the prevailing party, Beltran seeks $7,907.60 in costs pursuant to Federal Rule of Civil

Procedure 54(d). Rule 54(d) provides that costs “shall be allowed as of course to the prevailing

party.” Section 1920 defines the term “costs” as used in Rule 54(d) and enumerates the expenses

that a federal court may tax as a cost under the authority found in Rule 54(d). Gaddis v. United

States, 381 F.3d 444, 450 (5th Cir. 2004); see also Crawford Fitting Co. v. Gibbons, 482 U.S. 437,

441 (1987). Thus, unless otherwise authorized by statute, the types of costs that may be awarded

under Federal Rule of Civil Procedure 54(d) are limited to those enumerated in 28 U.S.C. § 1920.

Id. Section 1920 provides,

       A judge or clerk of any court of the United States may tax as costs the following:

       (1) Fees of the clerk and marshal;
       (2) Fees for printed or electronically recorded transcripts necessarily obtained for
       use in the case;
       (3) Fees and disbursements for printing and witnesses;
       (4) Fees for exemplification and the costs of making copies of any materials where



                                                14
         Case 5:17-cv-00270-XR Document 43 Filed 06/15/21 Page 15 of 19




       the copies are necessarily obtained for use in the case;
       (5) Docket fees under section 1923 of this title;
       (6) Compensation of court appointed experts, compensation of interpreters, and
       salaries, fees, expenses, and costs of special interpretation services under section
       1828 of this title.

28 U.S.C. § 1920.

               1. Court Fees

       Beltran seeks an award of $761.00 for court fees. ECF No. 39-2 at 26. The Court thus

awards $761.00 for court fees. See 28 U.S.C. § 1920(1).

               2. Printing Costs

       Beltran seeks an award of $1,130.63 for photocopying costs which are described in the

itemization of expenses as “Photocopying,” “Outside Document Reproduction,” and “Outside

Reproduction.” ECF No. 39-2 at 25–27. The district court may award “fees for exemplification

and the costs of making copies of any materials where the copies are necessarily obtained for use

in the case.” 28 U.S.C. § 1920(4). However, the court “requires some demonstration that

reproduction costs necessarily result from [the] litigation.” Fogleman v. ARAMCO, 920 F.2d 278,

286 (5th Cir. 1991). “Although prevailing parties do not have to justify every single photocopying

cost, they do have to provide enough information for the [c]ourt [to be] able to make a reasonable

determination of necessity.” Honestech, Inc. v. Sonic Solutions, 725 F. Supp. 2d 573, 584 (W.D.

Tex. 2010). However, it is inevitable that some of the copying costs were “necessarily obtained

for use in the case.” 28 U.S.C. § 1920(4). Accordingly, the costs requested for photocopies should

be reduced by half. See Chenault v. Dorel Indus., Inc., No. A-08-CA-354-SS, 2010 WL 3064007,

at *3 (W.D. Tex. Aug. 2, 2010) (“Because the Court cannot make a reasonable determination in

this instance that all the claimed costs were necessary based on the evidence that has been

submitted, and because the printing and photocopying costs appear on their face to be excessive



                                               15
         Case 5:17-cv-00270-XR Document 43 Filed 06/15/21 Page 16 of 19




for a relatively simple products liability case, the [c]ourt finds the costs claimed in this category

should be reduced by half, to account for the fact that they may include multiple copies of the same

documents, not all of which were strictly necessary.”)

               3. Postage, Long-Distance Calls, Courier, Legal Research, and Travel Costs

       Finally, Beltran seeks an award of $10.30 for postage, $43.47 for long-distance phone calls,

$485.94 for courier services, $4,723.05 for legal research, and $689.90 in travel expenses, totaling

$5,960.88. ECF No. 39-2 at 25–27. None of these expenses are recoverable under Section 1920,

however, because they are not enumerated in the statute. See Embotelladora Agral Regiomontana,

S.A. de C.V. v. Sharp Capital, Inc., 952 F. Supp. 415, 418 (N.D. Tex. 1997) (charges for postage,

long-distance phone calls, courier services, and legal research are not recoverable under Section

1920). Beltran also seeks an award of $689.90 for travel expenses incurred in connection with its

oral arguments before the Fifth Circuit. ECF No. 39-2 at 27. As with the expenses listed above,

however, the travel expenses of attorneys are not recoverable under Section 1920. See

Embotelladora Agral Regiomontana, S.A. de C.V., 952 F. Supp. at 418 (citing Coats v. Penrod

Drilling Corp., 5 F.3d 877, 891 (5th Cir. 1993)). Although none of these costs are compensable

under Section 1920, they may be recoverable as litigation expenses pursuant to the cost-shifting

provisions of the RLA. See 45 U.S.C. § 153, First (p).

   D. Litigation Expenses Under 45 U.S.C. § 153

       Beltran requests a total award of $5,960.88 in litigation-related expenses that are not

recoverable under Section 1920, including $10.30 for postage, $43.47 for long-distance phone

calls, $485.94 for courier services, $4,723.05 for legal research, and $689.90 in travel expenses.

See ECF No. 39-2 at 27; ECF No. 40 at 8. Rule 54(d)(2) allows a party to recover “related

nontaxable expenses” in addition to attorneys’ fees. FED. R. CIV. P. 54(d)(2). However, as with




                                                 16
         Case 5:17-cv-00270-XR Document 43 Filed 06/15/21 Page 17 of 19




attorneys’ billed hours, “the governing substantive law dictates recoverable expenses.” Mota v.

Univ. of Tex. Hous. Health Sci. Ctr., 261 F.3d 512, 529 n.61 (5th Cir. 2001).

       The RLA allows the prevailing party to recover a “reasonable attorney’s fee, to be taxed

and collected as part of the costs.” 45 U.S.C. § 153, First (p) (emphasis added). The Fifth Circuit

has held that similar language in Title VII awarding “reasonable attorney’s fee as part of the costs”

allows a prevailing party to recover “reasonable out-of-pocket expenses incurred by the attorney

which are normally charged to a fee-paying client, in the course of providing legal services.” 42

U.S.C. § 2000e-5(k) (emphasis added); Mota, 261 F.3d at 529. These reasonably related expenses

include “postage, photocopying, paralegal services, long distance telephone charges, and travel

costs.” Mota, 261 F.3d at 529.

       Similarly, Section 216(b) of the Fair Labor Standards Act (“FLSA”) provides that the court

shall “allow a reasonable attorney’s fee . . . and costs of the action.” 29 U.S.C. § 216(b). Courts in

the Fifth Circuit have determined that “[r]eimbursement for travel, meals, lodging, photocopying,

long-distance phone calls, computer legal research, postage, courier service, mediation, exhibits,

document scanning, and visual equipment are the types of litigation expenses that are recoverable

under the FLSA as part of an attorneys’ fee award.” Hilton v. Exec. Self Storage Assocs., No. H-

06-2744, 2009 WL 1750121, at *16 (S.D. Tex. June 18, 2009) (citing Quintanilla v. A & R

Demolition Inc., No. H–04–1965, 2008 WL 9410399, at *9 (S.D. Tex. May 7, 2008)).

       The Supreme Court has concluded that, when Congress uses the same phrasing in two

similar statutes, it intends that phrasing to have the same meaning in both statutes. Smith v. City of

Jackson, Miss., 544 U.S. 228, 233 (2005) (citation omitted). Title VII, the FLSA, and the RLA all

contain fee- and cost-shifting provisions that contemplate the recovery of costs other than

attorneys’ fees, and are similar in that they all relate to labor and employment matters.




                                                 17
         Case 5:17-cv-00270-XR Document 43 Filed 06/15/21 Page 18 of 19




Accordingly, the Court concludes that the same recovery for litigation-related expenses available

under Title VII and the FLSA should be available under the RLA. These expenses include postage,

long-distance phone calls, courier services, and legal research services. See Mota, 261 F.3d at 529;

Hilton, 2009 WL 1750121, at *16.

       Although the Court has broad discretion in determining an appropriate award of costs,

Gibbs v. Gibbs, 210 F.3d 491, 500 (5th Cir. 2000), “items proposed by winning parties as costs

should always be given careful scrutiny.” Kellstrom v. La. Power & Light Co., 50 F.3d 319, 335

(5th Cir. 1995) (citing Farmer v. Arabian Am. Oil Co., 379 U.S. 227, 235 (1964)). Courts are free

to decline to award costs where the expenses are not deemed to have been “reasonably necessary”

to the litigation. Alex, 125 F. Supp. 3d at 630 (quoting Cypress-Fairbanks Indep. Sch. Dist. v.

Michael F., 118 F.3d 245, 257 (5th Cir. 1997)). Union Pacific argues that the requested award for

postage, courier services, long-distance phone calls, and legal research services such as Lexis,

Westlaw, and Pacer should be denied because Beltran failed to provide relevant rates or evidence

establishing that they were necessary to the litigation. ECF No. 41 at 13. Union Pacific is correct

that Beltran has not offered any evidence justifying these litigation expenses and, thus, the Court

cannot make a reasonable determination in this instance that all the claimed expenses were

“reasonably necessary” to the litigation. Cypress-Fairbanks, 118 F.3d at 257. Still, because it is

inevitable that some of these expenses were necessary to the litigation, the Court finds that the

expenses in these categories should be reduced by half to account for the possibility that certain

costs may have been duplicative or incurred unnecessarily. See Chenault, 2010 WL 3064007, at

*3. The expenses incurred in connection with travel to New Orleans for oral argument before the

Fifth Circuit are fully recoverable, however, because it is clear why they were “reasonably

necessary” to the litigation. Cypress-Fairbanks, 118 F.3d at 257.




                                                18
         Case 5:17-cv-00270-XR Document 43 Filed 06/15/21 Page 19 of 19




                                        CONCLUSION

       For the foregoing reasons, Beltran’s Motion for Attorneys’ Fees (ECF No. 39) is

GRANTED IN PART AND DENIED IN PART. Union Pacific is ORDERED to pay

$110,252.25 in attorney’s fees and $4,651.71 in costs and litigation expenses.

       It is so ORDERED.

       SIGNED this June 15, 2021




                                           _________________________________
                                           XAVIER RODRIGUEZ
                                           UNITED STATES DISTRICT JUDGE




                                               19
